Citation Nr: 0944388	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  09-04 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hepatitis C, to 
include as secondary to herbicide exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a liver condition 
(other than hepatitis C), to include as secondary to 
herbicide exposure and hepatitis C. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
October 1971.  He is a Vietnam veteran who earned the Combat 
Infantryman Badge (CIB).

This matter is before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.

In August 1996, the Veteran filed a claim for service 
connection for a liver disease.  In March 1997, the RO issued 
a decision denying the claim.  The Veteran did not file a 
Notice of Disagreement (NOD) with respect to this claim and 
the March 1997 RO decision became final.  38 C.F.R. § 3.104.  

In August 2007, the Veteran filed a claim for service 
connection for a liver condition, to include as secondary to 
herbicide exposure, and hepatitis C.  In a July 2008 
decision, the RO reopened the liver condition claim but 
denied this claim on the merits.  The RO also denied service 
connection for hepatitis C.  The Veteran timely filed a 
Notice of Disagreement (NOD) in August 2008.  The RO provided 
a Statement of the Case (SOC) in February 2009 and the 
Veteran timely filed a substantive appeal that same month.  

The issues on the title page have been recharacterized to 
more accurately reflect the Veteran's claims. 

In June 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims folder. 
While the RO reopened the Veteran's claim for service 
connection for a liver disease (other than hepatitis C), the 
Board must make its own determination as to whether new and 
material evidence has been received to reopen this claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened, regardless of 
the RO's finding.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).

The Board notes that in statements dated August 2007, August 
2008 and June 2009, the Veteran appeared to raise informal 
claims for service connection for diabetes mellitus type II, 
secondary to herbicide exposure; an increased rating for 
PTSD; and service connection for a lipoma, secondary to 
exposure to herbicide exposure, respectively.  These issues 
are not developed for appellate consideration and are 
referred to the RO for appropriate action.   

The claims for service connection for hepatitis C and a liver 
disease other than hepatitis C are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection 
for a liver condition in a March 1997 decision; the Veteran 
did not appeal that decision.

2.  In August 2007, the Veteran filed an application to 
reopen his claim for service connection for a liver 
condition.

3.  Some of the evidence submitted since the March 1997 
decision, to include VA medical records, was not previously 
of record, is not cumulative of previously considered 
evidence, and relates to a previously unestablished fact 
necessary to substantiate the claim; it raises a reasonable 
possibility of substantiating the claim for service 
connection for a liver condition (other than hepatitis C).

CONCLUSION OF LAW

Because the evidence received since the March 1997 RO 
decision is new and material, the claim for service 
connection for a liver condition (other than hepatitis C) is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. 
§§ 3.104, 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2009).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. 
§ 3.159(a)(5) (2009).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2009).  

As discussed in more detail below, sufficient evidence is of 
record to grant the Veteran's application to reopen his claim 
for service connection for a liver disease (other than 
hepatitis C, which is a separate claim).  Therefore, no 
further development is needed with respect to this issue.  As 
noted above, the reopened claim is addressed further in the 
remand below. 



II. New and Material Evidence

a. Laws and Regulations

If a veteran does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final and 
the claim will not thereafter be reopened or allowed. . . ."  
38 U.S.C.A. § 5108, however, provides an exception to this 
rule by requiring the Secretary to reopen a claim that has 
been finally decided and previously disallowed "[i]f new and 
material evidence is presented or secured" with respect to 
the claim. Fortuck v. Principi, 17 Vet. App. 173, 178 (2003) 
("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").

The Veteran filed his claim in August 2007 that is, after 
August 29, 2001, the effective date of the current version of 
38 C.F.R. § 3.156(a), which sets forth the standard for "new 
and material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001").  Accordingly, 
the 2001 amended version of 38 C.F.R. § 3.156(a) controls in 
the present case.

Section 3.156(a) defines "new" evidence as "existing evidence 
not previously submitted to agency decisionmakers."  Thus, 
"[i]f the evidence was not in the record at the time of the 
final disallowance of the claim and is not cumulative of 
other evidence in the record, it is new."  Fortuck, 17 Vet. 
App. at 178.  "Material" evidence, in contrast, is "existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. §3.156(a).  In determining whether new and 
material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility." 
Fortuck, supra, at 179.

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)").

b. Analysis

In the instant case, the RO rendered a decision denying the 
Veteran's claim in March 1997 on the basis that there was no 
evidence of continuity of treatment for a liver condition, 
and it supplied notice of this decision.  The Veteran, 
however, failed to file an NOD.  Accordingly, this decision 
qualifies as a "final" decision within the meaning of 38 
U.S.C.A. § 7105(c).  The Board, therefore, lacks jurisdiction 
to entertain the Veteran's August 2007 claim for service 
connection for a liver condition unless, pursuant to 38 
U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a), new and material 
evidence is received with respect to the claim that had 
previously and finally been disallowed in March 1997.  The 
Board therefore will examine the evidence submitted 
subsequent to this 1997 decision to ascertain whether the 
Veteran's claim may be reopened.

On file at the time of entry of the March 1997 decision were 
the Veteran's service treatment records, which showed no 
complaints, findings, or diagnoses pertaining to a liver 
condition.  VA treatment records from the late 1980's and 
early 1990's were negative for any competent opinion linking 
a current liver disease to service.  Also of record were 
Social Security Administration (SSA) records.  

The post-March 1997 record contains VA treatment records from 
January 1980 to August 2007.  These records contain a 
diagnosis of hepatitis B, resolved, and hepatitis C.  A 
January 1980 liver function profile revealed an elevated 
serum glutamic oxaloacetic transaminase (SGOT) level.  This 
evidence is new, as it was not previously submitted, and is 
not cumulative or redundant of the evidence previously 
considered, as it supports the Veteran's claim that he has a 
liver disease.  It qualifies as material because it tends to 
prove an unestablished fact necessary to substantiate the 
service connection claim and relates to the basis upon which 
the RO denied the claim in March 1997.  See Evans, 9 Vet. 
App. at 284 (holding that "[i]n determining whether evidence 
is . . . probative . . . the specified basis or bases, as 
discernable from the last decision, for the disallowance must 
be considered").  Accordingly, the Board reopens the 
Veteran's claim for service connection for a liver disease 
other than hepatitis C, which is addressed in the remand 
below.  As explained in the remand below, additional 
development is warranted before the Board can address the 
merits of the Veteran's claims for service connection for 
liver disorders, to include hepatitis C.


ORDER

New and material evidence having been received, the claim for 
service connection for a liver disorder other than hepatitis 
C is reopened; this appeal is granted to this extent only. 


REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's claims.  38 C.F.R. § 19.9 
(2009).  A summation of the relevant evidence is set forth 
below. 

The Veteran contends that he has hepatitis C and a liver 
condition attributable to service.  He specifically alleges 
that his in-service risk factors for contracting hepatitis C 
included intravenous drug use, tattoos, engaging in high-risk 
sexual activity, contact with blood from dead and injured 
soldiers, and exposure to an herbicide agent (Agent Orange). 

a. Factual Background

Service Records

The Veteran's DD Form 214 notes that his Military 
Occupational Specialty (MOS) was that of Infantryman.  The 
Veteran's service medals and decorations consisted of a 
National Defense Service Medal, the Vietnam Service Medal, 
the Vietnam Campaign Medal, two Overseas Service Bars, and a 
Combat Infantryman Badge (CIB).  The Veteran's contention 
that he was exposed to blood from dead and wounded soldiers 
is therefore plausible, thereby placing him at a higher risk 
to developing certain types of hepatitis, to include C.  See 
38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(d).

On the Veteran's January 1970 pre-induction examination, the 
examiner noted no abnormalities, including body marks or 
tattoos.  The Veteran was examined again in September 1970 
and March 1971.  No abnormalities were noted, including body 
marks or tattoos.  The medical history report accompanying 
the March 1971 examination indicates that the Veteran denied 
a history of liver trouble.  The Board notes that the purpose 
given for the September 1970 examination was "lost medical 
records."  No notations regarding diagnoses or treatment for 
hepatitis C are included in the Veteran's service treatment 
records, which is not particularly relevant given the latency 
period for developing hepatitis C.  On the Veteran's October 
1971 service discharge medical examination, the examiner 
noted no abnormalities other than a thrombosed vein in his 
right arm.  The examiner stated that the Veteran denied 
heroin use.  No body marks or tattoos were noted.  

VA Treatment Records

The Veteran was treated for a urinary tract infection, rule 
out gonorrhea, in 1976.  

A December 1979 albumin screen was normal.

A January 1980 examination revealed old needle marks in both 
arms.  However, even if the veteran incurred hepatitis C 
through the use of illegal drugs during service, it will not 
be deemed in the line of duty.  See 38 U.S.C.A. § 105(a); 38 
C.F.R. § 3.301(d).  An Australia antigen screen was negative 
for hepatitis B.  A liver function profile indicates that the 
Veteran's serum glutamic oxaloacetic transaminase (SGOT) 
level was elevated.

In 1984, the Veteran admitted that he had been using heroin 
since service.

In August 1993, the Veteran complained of a "liver 
problem."  Creatinine levels were normal in August 1993 and 
September 1993. 

A December 2002 treatment record indicates that the Veteran 
tested positive for hepatitis C and that his hepatitis B had 
resolved. 

A November 2006 treatment record indicates that the Veteran 
had chronic hepatitis C.

An August 2007 treatment record contains the following 
notation:  "[The Veteran] seemed to think his liver disease 
was the result of exposure to Agent Orange and other 
chemicals during Vietnam era."

October 2007 VA Examination 

The examiner noted that the Veteran had hepatitis C but had 
refused treatment.  The Veteran denied any incapacitating 
episodes.  His body weight was stable.  He reported a 
continuous sense of nausea and occasional malaise/fatigue, 
but no vomiting or right upper quadrant pain.  There was no 
hematemesis, melena, diarrhea, or abdominal pain.  The 
Veteran denied having blood transfusions, occupational blood 
exposure, or exposure of unprotected skin or mucus membranes 
to needle punctures.  He also denied hemodialysis and organ 
transplants.  The Veteran indicated that he had used 
intravenous drugs (heroin) during service and cocaine 
subsequent to service.  He also admitted to high risk sexual 
activity with prostitutes and tattooing of the upper 
extremities while in Vietnam.

The examiner reviewed the claims file, to include VA 
treatment records, and diagnosed hepatitis C.  He noted that 
most of the liver function tests were within normal limits.  
He gave the following opinion:

It is at least as likely as it is not that 
hepatitis C was contracted primarily by intravenous 
drug abuse.  He has other risk factors such as 
tattooing in Vietnam, cocaine use, etc.  It is at 
least as likely as not that these risk factors have 
also contributed towards the development of the 
hepatitis C infection.  

Private Treatment Records

A January 2001 Vet Center intake form indicates that the 
Veteran reported being  exposed to "hazardous environmental 
elements" and that he had "liver problems" as a result of 
this exposure.

Veteran's Statements

In an August 2007 Risk Factors for Hepatitis Questionnaire, 
the Veteran indicated that he had used intravenous drugs 
while in Vietnam.  He also indicated that he had tattoos or 
body piercings.  He denied the following:  using intranasal 
cocaine; engaging in high-risk sexual activity; having 
hemodialysis; sharing toothbrushes or razor blades; having 
acupuncture with non-sterile needles; having a blood 
transfusion; or having been a healthcare worker.  His 
statements regarding the denial of intravenous drug abuse is 
inconsistent with other medical evidence of record.

In a March 2008 statement, the Veteran indicated that while 
in Vietnam he came into contact with blood from dead and 
injured soldiers and had sex with prostitutes.  He also 
stated that he was exposed to Agent Orange.

June 2009 Travel Board Hearing

The Veteran testified that "back in the early 70's I felt 
something wasn't right and I went to the VA Hospital and I 
saw [a doctor] and he performed . . . a blood test primarily 
for agent orange screening and he had mentioned something 
about my liver, he didn't go into detail."  Hearing 
Transcript at 7.  The Veteran further testified that he had 
recently asked a VA doctor whether it was possible for Agent 
Orange to "get into the liver and mimic Hepatitis" and that 
the doctor did not know.  Id.

In a statement received July 2009, the Veteran claimed that 
he came into contact with blood while handling dead and 
injured soldiers during his service in Vietnam.  He stated 
that he could have contracted hepatitis C as a result of this 
exposure.  The Board notes that the statement did not include 
a waiver of initial RO consideration.  

b. Analysis

The Veteran contends that he might have contracted hepatitis 
C from exposure to herbicides, to include Agent Orange.  VA 
regulations provide that a veteran who had active military, 
naval, or air service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  See 38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for the diseases listed 
in 38 C.F.R. § 3.309(e).  However, hepatitis is not one of 
the presumptive diseases listed in 38 C.F.R. §3.309(e) and 
there is no medical evidence or competent opinion that 
suggests a relationship between the Veteran's hepatitis C and 
any exposure to herbicides, to include Agent Orange.

Service treatment records are negative for any findings 
relating to hepatitis.  However, a significant latency period 
for certain types of hepatitis is stipulated and the record 
contains medical evidence that the Veteran has a current 
diagnosis of hepatitis C.
The October 2007 examiner noted that it is at least as likely 
as not that the Veteran was exposed to hepatitis C as a 
result of in-service intravenous drug use.  Under applicable 
law and regulation, a veteran may not be service connected 
for a disorder resulting from the veteran's own willful 
misconduct, including the veteran's abuse of drugs.  See 38 
U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301.  

The examiner also noted that it is at least as likely as not 
that the Veteran's tattooing during Vietnam contributed to 
the development of hepatitis C.  The Board notes that none of 
the three service examinations list any tattoos.  The 
Veteran, however, has indicated that he obtained his tattoos 
during service.  

The Veteran contends that he might have been exposed to a 
hepatitis causing agent in other ways during service, such as 
engaging in sex with prostitutes and being exposed to the 
blood of dead and injured soldiers.  The Board notes that the 
Veteran's MOS indicates combat experience, a factor that 
would increase the likelihood of exposure to the blood of 
other soldiers, which in turn is a risk factor for certain 
types of hepatitis, to include C.  The October 2007 examiner 
did not provide an opinion as to whether the Veteran could 
have contracted hepatitis C by cleaning up bodies in Vietnam 
or by engaging in high-risk sexual activity.

In view of the foregoing, the Board must remand the appeal 
for an addendum to the October 2007 VA examination/opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:
		
1. The AMC/RO must notify the Veteran and 
his representative of the amendment to 38 
C.F.R. § 3.310, effective October 10, 
2006.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codified Allen and 
added language that requires that a 
baseline level of severity of the 
nonservice-connected disease or injury 
must be established by medical evidence 
created before the onset of aggravation.

2. The Veteran must be contacted in 
writing and afforded one last opportunity 
to provide any additional information 
regarding the who, what, when, where, and 
how as to the  claimed risk factors for 
hepatitis C, to include any tattooing and 
exposure to blood during his service in 
Vietnam.  An appropriate period of time 
should then be permitted for a response.

3. Thereafter, and regardless of whether 
or not the Veteran responds to the request 
set forth in the preceding paragraph, the 
claims file must be returned to the VA 
clinician who performed the November 2007 
examination (Basab K. Mookerjee) for the 
purpose of determining the nature, 
approximate onset date, and etiology of 
the Veteran's hepatitis C and any other 
liver condition that may be present.  
Following a review of the relevant medical 
evidence in the claims file, the examiner 
is asked to provide an opinion on the 
following:

(a)	Is it at least as likely as not 
(50 percent or greater probability) 
that the Veteran's hepatitis C began 
during service or is causally linked to 
some incident of or finding recorded 
during service, to include exposure to 
risk factors in Vietnam, such as high 
risk sexual activity, claimed 
tattooing, and/or presumed contact with 
blood from dead and injured soldiers.

(b)	Is it at least as likely as not 
(50 percent or greater probability) 
that any current liver condition (other 
than hepatitis C) began during service 
or is causally linked to some incident 
of or finding recorded during service, 
to include exposure to herbicides and 
exposure to risk factors in Vietnam, 
such as high risk sexual activity, 
alleged tattooing, and/or presumed 
contact with blood from dead and 
injured soldiers.

(c)	Is it at least as likely as not 
(50 percent or greater probability) 
that the Veteran's hepatitis C caused 
or aggravated any other liver condition 
that is currently present?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the  contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.  

The clinician is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

If it is determined that a liver condition 
was aggravated by hepatitis C, to the 
extent that is possible, the examiner is 
requested to provide an opinion as to 
approximate baseline level of severity of 
the nonservice-connected liver disorder 
(e.g., slight, moderate) before the onset 
of aggravation.

The examiner is also asked to provide a 
rationale for any opinion expressed.  If 
any question presented is too speculative 
to answer, the clinician should indicate 
why an opinion is not possible. 

If the clinician who performed the October 
2007 examination is not available to 
provide the requested addendum to his 
evaluation, the claims file must be 
referred to physician for the purpose of 
determining the nature, approximate onset 
date, and etiology of the Veteran's 
hepatitis C and any other liver condition 
that may be present by answering the 
questions set forth above.

The claims folder and a copy of this 
remand should be made available to the 
clinician for review.

4. Re-adjudicate on a de novo basis the 
Veteran's claims for service connection 
for hepatitis C and a liver condition 
other than hepatitis C.  If the benefit 
sought on appeal is denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
given the opportunity to respond.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals
 Department of Veterans Affairs


